Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration under AFCP 2.0 filed on February 3, 2021 was received and entered.  Claims 1, 13, and 16 were amended.  Claims 26 and 27 were added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
The provisional nonstatutory double patenting rejection over claims 8, 9, 10, 12 of copending Application No. 16/191058 in view of Andrejkovics et al. has been withdrawn in view of the filing of the terminal disclaimer on February 3, 2021.

Election/Restrictions
Claim 1 as amended by examiner’s amendment below is allowable. The restriction requirement for species, as set forth in the Office action mailed on August 6, 2019, has been reconsidered in view of the allowability of claims to the elected invention/species pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that was amended to be commensurate in scope with the limitations of an allowable claim. Specifically, the restriction requirement is withdrawn.  Claims 13-14 and 16-18, directed to a different species are no longer withdrawn from consideration because the claims have been 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Reade, Richardson et al., Hokari, Andrejkovics et al., and Slippy et al. on claims 1, 4-7, 9, 10, and 21-24 are withdrawn, because independent claim 1 has been amended by Examiner’s amendment and Applicant’s arguments.

The claim rejection under 35 U.S.C. 103 as unpatentable over Reade, Richardson et al., Hokari, Andrejkovics et al., and Slippy et al. as applied to claim 1 and further in view of Yang, Lewallen et al., and Lee et al. on claims 9, 12, and 25 respectively are withdrawn, because independent claim 1 has been amended by Examiner’s amendment and Applicant’s arguments.

	

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Neil Barnes on February 9, 2021.

The application has been amended as follows: 
Title has been amended to: “PORTABLE POWER CASE WITH FLEXIBLE OMNIDIRECTIONAL LEAD”

IN THE CLAIMS:
1. (Currently amended) A portable power case comprising:
a hard case;
a printed circuit board (PCB);

lead connected to the PCB;
at least one universal serial bus (USB) port connected to the PCB; and
at least one battery removably connected to the PCB;
wherein the hard case comprises a lid and a base that form a housing having an interior
surface, an exterior surface, and an open interior space;
wherein the interior surface of the hard case is lined with a material comprising a
polymer and copper;

wherein the at least one battery includes at least one latch, wherein the at least one latch is operable to attach the at least one battery to a corresponding catch of a military radio;
wherein the PCB and the at least one battery are disposed within the open interior space
of the hard case;
wherein the at least one battery is rechargeable;
wherein the at least one battery is selectively removable from the hard case;
wherein the at least one USB port and 
wherein 
charging device;
wherein the at least two leads or the at least one lead includes a connector portion and a
wiring portion;
wherein a flexible helical spring is provided around the wiring portion; and
wherein the wiring portion and the flexible helical spring are held securely in the portable
power case such that a portion of the flexible helical spring is positioned outside the portable
power case and another portion of the flexible helical spring is positioned inside the portable
power case forming a flexible omnidirectional lead.

7. (Canceled)

12. (Previously presented) The portable power case of claim 1, wherein


13. (Currently amended) A portable power case comprising:
a hard case;
a printed circuit board (PCB);

lead connected to the PCB; and
at least one battery removably connected to the PCB;
wherein the hard case comprises a lid and a base that form a housing having an interior
surface, an exterior surface, and an open interior space;
wherein the interior surface of the hard case is lined with a material comprising a
polymer and copper;
wherein 
wherein the at least one battery includes at least one latch, wherein the at least one latch is operable to attach the at least one battery to a corresponding catch of a military radio;
wherein the PCB and the at least one battery are disposed within the open interior space
of the hard case;
wherein the at least one battery is rechargeable;
wherein the at least one battery is selectively removable from the hard case;
wherein 
wherein 
charging device;
wherein one of the at least one charging device is a vehicle battery;

wherein the battery protector prevents the portable power case from draining the vehicle
battery;
wherein the at least two leads or the at least one lead includes a connector portion and a
wiring portion;
wherein a flexible helical spring is provided around the wiring portion; and
wherein the wiring portion and the flexible helical spring are held securely in the portable
power case such that a portion of the flexible helical spring is positioned outside the portable
power case and another portion of the flexible helical spring is positioned inside the portable
power case forming a flexible omnidirectional lead.

16. (Currently amended) A portable power case comprising:
a hard case;
a printed circuit board (PCB);

lead connected to the PCB; and
at least one battery removably connected to the PCB;
wherein the hard case comprises a lid and a base that form a housing having an interior
surface, an exterior surface, and an open interior space;
wherein the interior surface of the hard case is lined with a material comprising a
polymer and copper;
wherein 
wherein the at least one battery includes at least one latch, wherein the at least one latch is operable to attach the at least one battery to a corresponding catch of a military radio;

of the hard case;
wherein the at least one battery is rechargeable;
wherein the at least one battery is selectively removable from the hard case;
wherein 
wherein 
charging device;
wherein the PCB includes control electronics configured to determine a state of charge of the portable power case and/or the at least one electronic device;
wherein the at least two leads or the at least one lead includes a connector portion and a
wiring portion;
wherein a flexible helical spring is provided around the wiring portion; and
wherein the wiring portion and the flexible helical spring are held securely in the portable
power case such that a portion of the flexible helical spring is positioned outside the portable
power case and another portion of the flexible helical spring is positioned inside the portable
power case forming a flexible omnidirectional lead.

26. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly teach or suggest a portable power case comprising a hard case, at least two leads, or at least one access port and at least one lead connected to a PCB, wherein at least one lead includes a connector portion and a wiring portion where a flexible helical spring is . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727